PER CURIAM.
This matter came before us on husband’s appeal from entry of summary final judgment in an action to collect alimony arrear-ages. Both parties agree that the trial court erred in awarding to appellee court costs and attorneys’ fees without first conducting an evidentiary hearing. The other points raised by appellant are without merit.
Accordingly, the judgment with respect to the award of costs and attorneys’ fees is reversed, and this cause remanded for an evidentiary hearing on that issue. The judgment in all other respects is affirmed.
Affirmed in part, reversed in part and remanded.
CROSS, ANSTEAD and MOORE, JJ., concur.